DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 3-16, drawn to a sub-combination adjustable wedge apparatus comprising a split wedge, classified in B26D 7/2635. Claims 1-2 will be examined along with an election of Invention I.
Claim 18, drawn to a combination rotary die system comprising the axle adjustment system, classified in B26D 2007/2607. Claims 1-2 and 17 will be examined along with an election of Invention II.
Claim 19, drawn to method of adjusting an axis of rotation of an axle, classified in B26D 7/2628. Claims 1-2 and 17 will be examined along with an election of Invention III.
Upon the allowance of any independent claim, all claims depending from the allowable independent claim will be rejoined. For example, if the Applicant elects Invention I, and if claim 1 is found to be allowable, then claims 17-19 will be rejoined.  As another example, if the Applicant elects Invention III, and if claim 1 is found to be allowable, then claims 3-16 and 18 will be rejoined.  As a final example, if Applicant elects Invention III, and only Claim 2 is found to be allowable then only the Claims which depend therefrom will be rejoined, e.g. claims 17-19, 3, and 4-6.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the sub-combination of Invention I as claimed does not require the particulars of the combination of Invention II as claimed because the sub-combination as claimed does not require a rotary die system as claimed in Claim 18, of Invention II, while the combination of Invention II does not require the particulars of the sub-combination of Invention I, e.g. a threaded adjustment screw having a head, and the washer positioned adjacent the head and bears on both the first block and the second block (of Claim 3), or projections of a first block have respective distal ends and the distal ends are separated in a height direction (of Claim 4), or a mounting bracket in contact with or integral with at least one of the first block and the second block (of Claim 7), or details of the biasing device (of Claims 10-12), or a pair of projections on a first block comprising opposite ends of a slotted spring pin the details of the nozzle and/or actuator of Invention II. 
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed, the adjustable wedge apparatus having the structure claimed in Claims 3-16, can be used to practice another and materially different process of Claim 19, which process requires turning the threaded adjustment screw to change a position of the axis of rotation of an axle.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed, which process requires turning the threaded adjustment screw to change a position of the axis of rotation of an axle, can be practiced by another and materially different apparatus, e.g. it can be used on an axle adjustment system that is not part of a rotary die system, e.g. axles which turn and which do not have a cutting part thereon.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the present case, different search queries are required for each of the inventions due to the unique combinations of feature of the each of the inventions. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the requirement.  See MPEP 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336. The examiner can normally be reached Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FERNANDO A AYALA/Examiner, Art Unit 3724                                                                                                                                                                                                        
/EVAN H MACFARLANE/Examiner, Art Unit 3724